DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0221367 (Darrow) in view of US 6258196 (Suzuki et al.).
Regarding claims 1, 21 and 22, Darrow discloses a device (Fig. 1, FDB mitt; para. [0015)) for reducing or eliminating contamination, cross-contamination and transmission of fecal pathogens and fecal material (for the sanitary pick up, containment and disposal of dog waste; para. [0007); para. [0021)), the device comprising a flushable glove-or mitten-type garment (Fig. 1, FDB mitt is a flushable mitten-type garment; para. [0014)) encompassing a covering for five digits and palm of a hand of a user (Fig. 1, Fig. 2, the FDB mitt defines an interior space 8 accommodating ones hand; para. [0015)), the device (Fig. 1, FDB mitt; para. [0015)) comprising a non-woven wood pulp based fabric (Fig. 1, the mitt body consists of a nonwoven fibrous web formed of wood pulp fibers; para. [0020); para. [0024)), and having a dorsal surface (Fig. 1, top layer 10) and a ventral surface (Fig. 1, bottom layer 11) joined by stitching with a degradable thread or gluing or bonding (Fig. 1, Fig. 4, a peripheral bond line 15 joins top layer 10 and bottom layer 11; para. [0017); para. [0028)-[0030]).
Darrow does disclose the device as a flushable and disposable material but does not disclose newly added soluble binder or newly required emollient, perfume or antimicrobial agent.
However, Suzuki et al. is referenced as it teaches, “a sintered porous composite sheet having a multilayered structure, and more particularly relates to a sintered porous composite sheet which is air-permeable or moisture permeable and is useful as a top sheet or back sheet for a sanitary article or medical applications (par. 2, Field of invention).”
Suzuki et al. further does teach explicitly, “the present invention comprises two bonded porous layers. The first layer is a microporous structure. The A-component layer infiltrates the voids of the second layer to form sintered portions of both the A-component and the B-component. In order to maintain dimensional stability without losing the porous structure of the B-component and without causing thermal contraction, etc., when the A-component is heated to a sintering state, the difference between the melting point of the A-component and the B-component is desirably 30.degree. C. or more, and more desirably 50.degree. C. or more. Preferably, the A-component comprises easily fusible materials, for example, polymeric materials such as PE, PP, PET and derivatives thereof, SEBS, SIS, and SEPS, and the combinations thereof. Suitable, slightly or nonfusible materials can be selected from the group consisting of cellulose, polyurethane, polyvinyl alcohol, polyphenol, polyacrylonitrile, polymeric polyester and nylon materials and derivatives thereof…(par. 22, Summary of invention).”  Polyvinyl alcohol is by definition a polymer/binder that is soluble in water/aqueous solution.
Therefore it would have been obvious to one of ordinary skill in the art of polymer materials to modify the teachings of Darrow to further include polyvinyl alcohol so as to take advantage of the inherent aqueous soluble nature of polyvinyl alcohol to enhance the flushable/disposable nature of the Darrow product.
Suzuki et al. also teaches explicitly, “The B-component layer comprises a spunlaced nonwoven fabric (about 30 g/m.sup.2). The B-layer preferably comprises an antibacterial polynosic rayon…(par. 111, detailed description).”
Therefore it would have been obvious to one of ordinary skill in the art of polymer materials prior to filing the invention to modify the teachings of Darrow to further include an antibacterial/antimicrobial material/agent in the composition so as to provide an enhance sanitary property to the device to further protect the user.
 	Regarding claim 2, Darrow discloses the device according to claim 1, further comprising a means (Fig. 1, access flap member 14) for removal and retraction of the device (Fig. 1, FDB mitt; para. [0015)) for grasping with fingers of a non-gloved hand (Fig. 1, the access flap 14 allows the user to remove the FDB mitt easily by turning it inside out; para. [0007)). 
 	Regarding claim 3, Darrow discloses the device according to claim 2, wherein the means of removal and retraction (Fig. 1, access flap member 14) comprises at least one feature located at a margin of the fabric distal from the digits (Fig. 1, the access flap member 14 is associated with bottom layer 11 and extends outwardly beyond a bottom end 13 of top layer 1 O; para. [0016)), the feature at least one selected from: tab (Fig. 1, access flap member 14), a cuffable hem extending beyond a palm portion, a string, and a band. 
 	Regarding claim 4, Darrow discloses the device according to claim 3, wherein the tab (Fig. 1, access flap member 14) is an extension of the fabric of the glove (Fig. 1, access flap member 14 is an extension of bottom layer 11; para. (0016)).
	Regarding claims 5 and 6, Darrow discloses extending distally from the fingers further enclosing wrist and back of hand of the user as well as ‘distally beyond the wrist/forearm’ of a user with a smaller arm/wrist as human sizes of body parts is near infinite is scope, the cuffable hem/distal from the fingers edge of the device being fabric that is wider circumferentially than the fabric at the wrist (the bottom edge at 12 in fig. 1 is a “cuffable hem” of the device and is shown clearly wider at the very bottom edge 12 than at dashed line 9 in fig. 1).
	Regarding claim 7, Darrow discloses the fabric comprising at least 70°%-95% wood pulp (“at least 70%” explicitly disclosed in claim 5) and further comprising at least 5%-30°% of a natural fiber selected from at least one of cotton, hemp, and flax, or a synthetic fiber (“at least 5% regenerated cellulose (synthetic) explicitly disclosed in claim 5).
	Regarding claim 8, this limitation is already stated in newly amended claim 1 and is rejected in the same way, repeated here for completeness.
Darrow does disclose the device as a flushable and disposable material but does not disclose newly added soluble binder or newly required emollient, perfume or antimicrobial agent.
However, Suzuki et al. is referenced as it teaches, “a sintered porous composite sheet having a multilayered structure, and more particularly relates to a sintered porous composite sheet which is air-permeable or moisture permeable and is useful as a top sheet or back sheet for a sanitary article or medical applications (par. 2, Field of invention).”
Suzuki et al. further does teach explicitly, “the present invention comprises two bonded porous layers. The first layer is a microporous structure. The A-component layer infiltrates the voids of the second layer to form sintered portions of both the A-component and the B-component. In order to maintain dimensional stability without losing the porous structure of the B-component and without causing thermal contraction, etc., when the A-component is heated to a sintering state, the difference between the melting point of the A-component and the B-component is desirably 30.degree. C. or more, and more desirably 50.degree. C. or more. Preferably, the A-component comprises easily fusible materials, for example, polymeric materials such as PE, PP, PET and derivatives thereof, SEBS, SIS, and SEPS, and the combinations thereof. Suitable, slightly or nonfusible materials can be selected from the group consisting of cellulose, polyurethane, polyvinyl alcohol, polyphenol, polyacrylonitrile, polymeric polyester and nylon materials and derivatives thereof…(par. 22, Summary of invention).”  Polyvinyl alcohol is by definition a polymer/binder that is soluble in water/aqueous solution.
Therefore it would have been obvious to one of ordinary skill in the art of polymer materials prior to filing the invention to modify the teachings of Darrow to further include polyvinyl alcohol so as to take advantage of the inherent aqueous soluble nature of polyvinyl alcohol to enhance the flushable/disposable nature of the Darrow product.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0221367 (Darrow) in view of US 6258196 (Suzuki et al.) and further in view of US 5312197 (Abramson).
Regarding claim 9, the combined teachings above do not teach the specific emollients cited by claim 9.
However, ‘197 is referenced as it teaches explicitly, “In particular, chamber 18 may contain an antiseptic soap used for cleaning purposes, skin conditioner or skin balm such as aloe or vitamins A and D after the scrub to anoint the hands, fingers and forearms to minimize skin damage, and other skin protectants or conditioners such as collagen used after the scrub to enhance the condition of the hands and forearms (par. 7, Description).”
Therefore it would have been obvious to one of ordinary skill in the art of polymer materials prior to filing the invention to modify the teachings of Darrow to further include various conditioners including collagen as a skin protectant and to enhance the conditions of the skin of the hand and forearms of the user of the Darrow device.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0221367 (Darrow) in view of US 6258196 (Suzuki et al.) and further in view of WO 2008/155078 (Wintersheidt) .
	Regarding claim 10, the combined teachings above do not teach the specific antimicrobial agent cited by claim 10.
	However, ‘078 does explicitly teach a material useful in protective garments and gloves and recites explicitly, “In a further embodiment, the adhesive has additional constituents. These may be selected from the group of plasticizers, salts, disinfectants, antimicrobial compounds, bleaches, dyes, pigments, preservatives, defoamers, fragrances, acids, synthetic fibers and natural fibers (attached translated specification)”.
	Therefore it would have been obvious to one of ordinary skill in the art of polymer materials prior to filing the invention to modify the teachings above to further include the use of antimicrobial compounds including bleach to provide enhanced sanitary function to protective/sanitary garments including gloves.
	

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,516,906 (Wiggins) in view of US 2008/0104736 (Legaard) and US 2004/0221367 (Darrow); and further in view of  US 6258196 (Suzuki et al.).
Regarding claim 11, Wiggins discloses a method (Fig. 5, method 500) of reducing or eliminating transmission of a fecal pathogen and fecal material by human subjects in toilets (affording people protection against feces, urine, and other germs when cleaning themselves after using the bathroom; col. 6-10), the method comprising: providing a plurality of devices (Fig. 1, Fig. 3, Fig. 5, a container 130 stores and dispenses at least one glove 102; col. 4, Ins. 43-44; col. 5, Ins. 28-31) comprising a disposable garment (Fig. 1, disposable glove 102; col. 4, In. 36-37) encompassing a dorsal and ventral closed covering (Fig. 1, glove 102 defines a dorsal and ventral closed covering) for five digits and palm of a hand (Fig. 1, glove 102 covers hand 194 of user-wearer 190; col. 4, Ins. 36-38), the garment (Fig. 1, glove 102) extending at least to the wrist (Fig. 1, Fig. 2A, glove 102 extends to the wrist 192; col. 5, Ins. 10-13) and optionally to the forearm beyond the wrist (“optional” limitations are not required), the device (Fig. 1, glove 102) comprising a material compatible with standards for indoor plumbing disposal (Fig. 1, glove 102 is flushable down a toilet; col. 2, 13-14; col. 4, Ins. 10-12), and instructing subjects for using a single device (Fig. 1, glove 102) for each occurrence of a fecal elimination, including after disposing of toilet paper or toilet tissue by releasing into the toilet (Fig. 1, Fig. 5, instructions detail functional relationships such that the invention is used in a preferred manner, glove 102 being used for an occurrence of a fecal elimination and disposed of following the user-wearer 190 cleaning themselves; col. 6, Ins. 4-11: col. 6, Ins. 27-40), removing (Fig. 1, Fig. 5, removing glove 102 from hand 196, 198; col. 6, Ins. 4-11; col. 6, Ins. 27-40) from the hand (Fig. 1, hand 196, 198) into a toilet (Fig. 1, Fig. 5, glove 102 is placed in toilet 11 O; col. 6, Ins. 4-11; col. 6, Ins. 27-40) and flushing for disposal (Fig. 1, Fig. 5, flushing toilet 110; col. 6, Ins. 4-11; col. 6, Ins. 27-40); and, analyzing compliance with use and correlating extent of use with reducing or eliminating transmission of the fecal pathogen (this step is inherent to the disclosure above as one would inherently look at one’s hands to see if they are fully clean disclosing claimed “analysis of use”). 
Wiggins does not explicitly disclose toilets convenient to a facility in a chain of food production and food preparation; the dorsal surface and ventral surface joined by stitching with a degradable thread or gluing or bonding; removing from the hand by inverting the device. 
Legaard teaches a method (method; para. [0009]), toilets convenient to a facility in a chain of food production and food preparation (gloves are used in public restrooms at restaurants; para. [0002]; para. [00081). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Wiggins as taught by Legaard, the motivation being to facilitate sterilization of a user's hands, thereby preventing the spread of bacteria and viruses. 
Darrow teaches a device (Fig. 1, FOB mitt; para. (0015]), the dorsal surface (Fig. 1, top layer 10) and a ventral surface (Fig. 1, bottom layer 11) joined by stitching with a degradable thread or gluing or bonding (Fig. 1, Fig. 4, a peripheral bond line 15 joins top layer 10 and bottom layer 11; para. [0017]; para. [0028]-[00301); removing from the hand by inverting the device (access flap allows the user to remove the FOB mitt easily by turning it inside out; para. [0007]). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Wiggins as taught by Darrow, the motivation being to prevent contact of the outside of the mitt with the user's hand, thereby preventing transmission of bacteria.
Combined teachings above do teach the device as a flushable and disposable material but does not disclose newly added soluble binder.
However, Suzuki et al. is referenced as it teaches, “a sintered porous composite sheet having a multilayered structure, and more particularly relates to a sintered porous composite sheet which is air-permeable or moisture permeable and is useful as a top sheet or back sheet for a sanitary article or medical applications (par. 2, Field of invention).”
Suzuki et al. further does teach explicitly, “the present invention comprises two bonded porous layers. The first layer is a microporous structure. The A-component layer infiltrates the voids of the second layer to form sintered portions of both the A-component and the B-component. In order to maintain dimensional stability without losing the porous structure of the B-component and without causing thermal contraction, etc., when the A-component is heated to a sintering state, the difference between the melting point of the A-component and the B-component is desirably 30.degree. C. or more, and more desirably 50.degree. C. or more. Preferably, the A-component comprises easily fusible materials, for example, polymeric materials such as PE, PP, PET and derivatives thereof, SEBS, SIS, and SEPS, and the combinations thereof. Suitable, slightly or nonfusible materials can be selected from the group consisting of cellulose, polyurethane, polyvinyl alcohol, polyphenol, polyacrylonitrile, polymeric polyester and nylon materials and derivatives thereof…(par. 22, Summary of invention).”  Polyvinyl alcohol is by definition a polymer/binder that is soluble in water/aqueous solution.
Therefore it would have been obvious to one of ordinary skill in the art of polymer materials to modify the teachings of Darrow to further include polyvinyl alcohol so as to take advantage of the inherent aqueous soluble nature of polyvinyl alcohol to enhance the flushable/disposable nature of the Darrow product.
Regarding claim 17, modified Wiggins discloses the method according to claim 11.  Modified Wiggins does not explicitly disclose wherein the food production or food preparation facility is located within a context selected from: a cruise ship, a hospital, a day care center for children, a day care center for elderly, a day care center for pets, a hotel, a school building, military barracks, a government administration building, a courthouse, a dormitory, a group residence, a seasonal agriculture worker dwelling, a halfway house, a transportation hub terminal, a nursing home, a senior center, a sports arena, a performance venue, a museum, a shopping mall, a bar, a restaurant, a food court, a department store, a cathedral, a shrine, a fraternity house, a sorority house, and a boarding school. 
Legaard teaches a method (method; para. (0009]), wherein the food production or food preparation facility is located within a context selected from: a cruise ship, a hospital, a day care center for children, a day care center for elderly, a day care center for pets, a hotel, a school building, military barracks, a government administration building, a courthouse, a dormitory, a group residence, a seasonal agriculture worker dwelling, a halfway house, a transportation hub terminal, a nursing home, a senior center, a sports arena, a performance venue, a museum, a shopping mall, a bar, a restaurant, a food court, a department store, a cathedral, a shrine, a fraternity house, a sorority house, and a boarding school (gloves are used at entrances to places where people congregate, including schools, hospitals, airports, restaurants, theaters, stores, offices, factories, shopping malls, etc.; para. (0008]). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Wiggins as taught by Legaard, the motivation being to facilitate sterilization of a user's hands, thereby preventing the spread of bacteria and viruses.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,516,906 to Wiggins in view of US 2008/0104736 to Legaard, US 2004/0221367 to Darrow, and US 5,473,789 to Oster. 
Regarding claim 12, modified Wiggins discloses the method according to claim 11, wherein providing the device (Fig. 1, glove 102) further comprises supplying a plurality of devices (Fig. 1, gloves 102) of different sizes (Fig. 1, Fig. 4, a kit 400 includes a plurality of flushable disposable gloves 102 in various sizes; col. 4, Ins. 14-16; col. 6, Ins. 1-3).  Modified Wiggins does not explicitly disclose supplying a plurality of devices adjacent in a toilet stall within a user's arms reach of a toilet. 
Oster teaches a method (use; col. 4, In. 2), comprising supplying a plurality of devices (Fig. 1, disposable pads 14) adjacent in a toilet stall within a user's arm's reach of a toilet (Fig. 1, disposable pads 14 are dispensed in a dispenser 12 mounted in a public restroom facility within arm’s reach of a toilet; col. 3, Ins. 40-50). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Wiggins as taught by Oster, the motivation being to facilitate access to the mitts for disabled users.
The limitations of claim 13-16 are part of “optional” limitations that are not required.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,516,906 (Wiggins) in view of US 2004/0221367 (Darrow) and further in view of US 6258196 (Suzuki et al.). 
Regarding claim 18, Wiggins discloses a kit (Fig. 4, kit 400) for improving personal hygiene sanitation (Fig. 1, glove 102 protects hand 194 of user-wearer 190 while cleaning a genital region after urinating and defecating thereby preventing user-wearer 190 from getting urine and feces on hand 194 of user-wearer 190; col. 4, Ins. 47-51) comprising: providing a device (Fig. 1, Fig. 4, glove 102) comprising a disposable flushable garment (Fig. 1, Fig. 4, flushable disposable gloves 102) encompassing a covering for five digits and palm of a hand (Fig. 1, the glove covers hand 194 of user wearer 190; col. 4, Ins. 36-38), the device (Fig. 1, Fig. 4, glove 102) comprising a material compatible with standards for indoor plumbing disposal (Fig. 1, flushable disposable glove 102 flushes down toilet 110 (is biodegradable; col. 4, Ins. 55-56), and having a dorsal surface (Fig. 1, Fig. 2A, the glove 102 has a dorsal surface) and a ventral surface (Fig. 1, Fig. 2A, the glove 102 has a ventral surface), and instructions for use (Fig. 4, a set of user instructions 410; col. 6, Ins. 1-8). 
Regarding claim 19, Wiggins discloses instructions for use include applying the device to at least one hand prior to a cleaning function upon defecation, cleaning after defecation, inverting the device from the outer surface to eject the hand by removing the device from the hand after the cleaning function, and before resuming a fully clothed condition disposing of the device into the plumbing system for flushing (par. 29 detailed description).
Regarding claim 20, Wiggins discloses the instructions for use printed on the device (fig. 4, 410).
Wiggins does not explicitly disclose a dorsal surface and a ventral surface joined by stitching with a degradable thread or gluing or bonding in claim 18 nor the use of toilet paper for the cleaning step in claim 19. 
Darrow teaches a device (Fig. 1, FDB mitt; para. [0015]), comprising a dorsal surface (Fig. 1, top layer 10) and a ventral surface (Fig. 1, bottom layer 11) joined by stitching with a degradable thread or gluing or bonding (Fig. 1, Fig. 4, a peripheral bond line 15 joins top layer 10 and bottom layer 11; para. (0017]; para. (0028)-(0030]). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Wiggins as taught by Darrow, the motivation being to bond the surfaces without requiring an adhesive, thereby avoiding negatively affecting the material of which the device is made, as taught by Darrow (para. (0031]).
Certainly, all parties would concede that to use toilet paper as a cleaning material post defecating is widely known and common obvious step known to all human beings so that it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the use of toilet paper as a cleaning means post defecation so as to clean the surfaces of one’s hands post defecation.  The mere existence of commonly known name “toilet” paper is clear and obvious evidence that use of this type of paper is prima facie obvious and widely known for use as a cleaning means during use of the toilet.
Combined teachings above do teach the device as a flushable and disposable material but does not disclose newly added soluble binder.
However, Suzuki et al. is referenced as it teaches, “a sintered porous composite sheet having a multilayered structure, and more particularly relates to a sintered porous composite sheet which is air-permeable or moisture permeable and is useful as a top sheet or back sheet for a sanitary article or medical applications (par. 2, Field of invention).”
Suzuki et al. further does teach explicitly, “the present invention comprises two bonded porous layers. The first layer is a microporous structure. The A-component layer infiltrates the voids of the second layer to form sintered portions of both the A-component and the B-component. In order to maintain dimensional stability without losing the porous structure of the B-component and without causing thermal contraction, etc., when the A-component is heated to a sintering state, the difference between the melting point of the A-component and the B-component is desirably 30.degree. C. or more, and more desirably 50.degree. C. or more. Preferably, the A-component comprises easily fusible materials, for example, polymeric materials such as PE, PP, PET and derivatives thereof, SEBS, SIS, and SEPS, and the combinations thereof. Suitable, slightly or nonfusible materials can be selected from the group consisting of cellulose, polyurethane, polyvinyl alcohol, polyphenol, polyacrylonitrile, polymeric polyester and nylon materials and derivatives thereof…(par. 22, Summary of invention).”  Polyvinyl alcohol is by definition a polymer/binder that is soluble in water/aqueous solution.
Therefore it would have been obvious to one of ordinary skill in the art of polymer materials to modify the teachings of Darrow to further include polyvinyl alcohol so as to take advantage of the inherent aqueous soluble nature of polyvinyl alcohol to enhance the flushable/disposable nature of the Darrow product.
Response to Arguments
	Assertions regarding Darrow are incorrect.  Claimed reduction or elimination of fecal pathogens and material is disclosed as the Darrow device explicitly recites, “for the sanitary pick up, containment and disposal of dog waste; para. [0007); para. [0021)”; as previously noted and repeated here.  Also the device is ‘flushable’ as nothing precludes the device from being ‘flushed’ and Darrow explicitly states it is a “flushable mitt” in the title and “The mitt is flushable, disposable and biodegradeable. The term "flushable" means that after the mitt has been used for its intended purpose, it can be flushed down the toilet and/or is capable of decomposing in a septic tank. The term "disposable" means that the mitt is to be used once for its intended purpose and then discarded. The term "biodegradeable" means that after the mitt is discarded it is capable of decomposing by natural biological processes (par. 14, detailed description).”
	The PVA water-soluble binder is addressed in new rejections cited above.
	The recitation form Darrow does explicitly disclose use of bonding as the attachment means.
	Picking up of dog waste and disposing of it is in fact ‘reducing and eliminating transmission of fecal pathogens and materials’ between the environment and from the user’s hands and the dog waste.  This line of assertion/argument is clearly unsustainable.
	Use of rayon is not excluded by claims or specification of this invention.  Existence of rayon is irrelevant to the current claimed invention.
	Ultrasonic welding is a type of thermal bonding well within claimed ‘bonding’.  This argument is clearly unsustainable.
	Assertions regarding the use of the device in various types of industry are addressed above.  Nothing precludes the teachings above from being used in the food industry.  Legaare explicitly teaches use in the restaurant industry.
	Concerning what appears to be an argument that cited art above are not analogous the examiner disagrees.  All cited prior art above are protective cleaning/waste removal gloves or materials used in sanitary glove/apparel products.  So they are clearly all within the same functional area of sanitary (i.e. waste removal), body worn, devices for keeping the user protected from any undesired contact with various pathogens or material, including fecal matter.
	The teaching taken from Legaard is the common obvious nature of using gloves in the food service industry to form a barrier between a user’s hands and unwanted material/pathogens.  The other teachings being asserted to Leggard are not relevant as they are not being used by the examiner to form the rejections above.  Further, nothing precludes Leggard gloves from being disposed of after one use in any manner including being flushed.
	Assertions regarding Oster are incorrect and not relevant to the rejection formed above.  The examiner cites Oster only for the teaching of obviousness of having various cleaning materials within arms’ reach of a toilet as claimed.
	Applicant repeatedly recites assertions regarding cited combining references that are not being used by the examiner in the rejection and are not germane to the rejections provided.
	The claimed language as provided above is fully disclosed and/or taught as prima facie obvious as cited in the rejections above.  As no other arguments or amendments are offered the rejection is considered to be proper.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/           Primary Examiner, Art Unit 3732